Citation Nr: 0013772	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  97-13 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to a rating higher than 10 percent for carcinoma 
of the prostate.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946 and from September 1946 to October 1973.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 RO decision which granted service 
connection and a noncompensable rating for carcinoma of the 
prostate; the veteran appealed for a higher rating.  In March 
1998, the RO assigned a higher rating of 10 percent for 
prostate cancer; the veteran continued to appeal for a higher 
rating.  The Board remanded the case to the RO in May 1999 
for further development.  The only issue now on appeal is 
entitlement to a rating higher than 10 percent for the 
urinary aspects of prostate cancer.

The Board notes that service connection and a 10 percent 
rating are also in effect for radiation proctitis (due to 
treatment of the prostate cancer), and the issue of a higher 
rating for proctitis is not on appeal.  Statements from the 
veteran in late 1999 suggest he may be seeking an increased 
rating for the proctitis.  Such issue is referred to the RO 
for clarification and any other indicated action.  


FINDINGS OF FACT

There has been no recurrence of carcinoma of the prostate 
since radiation treatment was completed several years ago.  
Residuals of prostate cancer are now predominantly manifested 
by a voiding dysfunction with urinary frequency of 3 times 
per night and some daytime frequency.






CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for residuals of 
carcinoma of the prostate have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§  4.115a, 4.115b, Codes 7527, 7528 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's over 30 years of active duty ended with 
retirement in 1973.  His service included Vietnam service.  

Medical records from a VA outpatient clinic show that the 
veteran was treated for a variety of symptoms; in March 1993 
rectal examination noted he had a large prostate, but with 
normal consistency and no nodule.  In November 1993 a PSA 
test was elevated and an ultrasound of the prostate was 
scheduled.  In December 1993 it was reported that the 
ultrasound was normal. 

Records from the outpatient clinic at Fort Jackson show the 
veteran was seen in February 1994 for an enlarged prostate 
and urinary symptoms.  A PSA test was elevated, and he was 
referred to the urology clinic, where it was reported that he 
had nocturia twice a night, but no frequency, urgency, 
urinary tract infections, or hematuria.  The impressions 
included mild voiding symptoms.  

VA outpatient treatment records note a needle biopsy of the 
prostate was scheduled in March 1994 to rule out prostate 
cancer.

Records from Matthews Radiation Oncology Center note that a 
May 1994 biopsy demonstrated adenocarcinoma of the prostate.  
It was reported that the veteran admitted to mild nocturia.  
He underwent a course of radiation treatment through July 
1994.  He tolerated the treatment well and had some dysuria 
which was expected to subside with completion of the 
radiation treatment.  

The veteran filed a claim for service connection for prostate 
cancer in July 1996.

In February 1997, the RO granted service connection for 
prostate cancer on the basis of a recent change in regulation 
which established a presumption of service incurrence for 
such condition based on Agent Orange/herbicide exposure in 
Vietnam.  The effective date of the grant was November 7, 
1996, the date of a liberalizing regulation, and the RO 
intitially assigned a noncompensable rating.

On a March 1997 VA genitourinary examination, the veteran 
reported he had good continence since completing radiation 
therapy for prostate cancer in 1994.  Following examination, 
it was noted that that there was no anatomical evidence of 
recurrence of the prostate cancer and PSA tests were 
consistent with a good result from the radiation treatment.  
No urinary symptoms were described. 

Medical records from March E. Seabrook, M.D. show the veteran 
was evaluated for complaints of rectal bleeding in from 
January to April 1997.  Dr. Seabrook diagnosed radiation 
proctitis and noted that the veteran had episodic painful 
diverticular disease.  No urinary symptoms were noted.

The veteran testified at a hearing at the RO in December 
1997.  He said he had to get up to urinate 2 to 3 times per 
night.  He said his urinary stream was not excessively weak 
but he had some dribbling at the end.

In a March 1998 decision, the RO granted a higher 10 percent 
rating for prostate cancer.

In a December 1998 letter, Richard Sowden, M.D. reported 
evaluating the veteran that month for a sudden onset of gross 
painless hematuria.  No significant voiding symptoms were 
noted.  An intravenous urogram was unremarkable except for a 
small bladder.  Endoscopic evaluation was compatible with 
radiation cystitis.

VA outpatient treatment records from 1995 to 1999 note 
evaluation and treatment for various conditions including 
prostate cancer residuals.  In June 1999, it was noted that 
the veteran had been doing well following radiation treatment 
and one year earlier when evaluated was noted not to have any 
irritative or obstructive voiding symptoms.  He reported that 
he had had a painless episode of gross hematuria 2 months ago 
and an evaluation by a urologist noted that test were 
consistent with radiation cystitis.  The veteran had had no 
gross hematuria since that time.  He complained of erectile 
dysfunction since his X-ray treatment, but was not interested 
in pursing treatment for this condition.  The assessments 
were: status post X-ray treatment for adenocarcinoma of the 
prostate; erectile dysfunction related to the prostate cancer 
and radiation treatment; and history of gross hematuria with 
cystoscopy and an IVP in April 1999.  The veteran was return 
to the urology clinic in 6 months unless he had recurrent 
hematuria or voiding difficulties prior to then. 

A July 1999 VA genitourinary examination noted that the 
veteran had had rectal bleeding and bowel incontinence since 
his radiation treatment in 1994.  He reported that he 
urinated every 1 to 2 hours, and had to get up 3 times during 
the night.  He denied hesitancy, change in stream, dysuria, 
or incontinence of urine.  He reported that he had bright red 
blood come from his penis 4 weeks earlier and that this had 
happened twice in the past.  He denied any urinary tract 
infections, renal colic, bladder stones, or acute nephritis.  
He said that he had to keep close to a restroom due to bowel 
incontinence, and also due to urinary incontinence.  He said 
he was unable to get an erection since the radiation 
treatment, but had not tried any treatment for this 
condition.  The prostate was nontender and firm.  His 
urinalysis was normal.  The diagnoses were: history of 
prostrate cancer; radiation proctitis; and bowel 
incontinence.

Analysis

The veteran's claim for a rating higher than 10 percent for 
prostate cancer is well grounded, meaning plausible.  The RO 
has properly developed the evidence, and there is no further 
VA duty to assist the veteran with this claim.  38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
VA rating shedule which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Prostate gland injuries, infections, hypertrophy, and 
postoperative residuals are rated as voiding dysfunction or 
unrinary tract infection, whichever is predominant.  
38 C.F.R. § 4.115b, Diagnostic Code 7527. 

Malignant neoplasms of the genitourinary system are rated 100 
percent.  Following cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
the 100 percent rating will continue with a mandatory VA 
examination at the expiration of 6 months.  If there has been 
no local recurrence or metastasis, residuals are to be rated 
as voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  The 
evidence does not suggest any recurrence of the prostate 
cancer in this case since radiation therapy was completed in 
1994, and thus the rating is to be based on residual urinary 
dysfunction.

With reference to 38 C.F.R. § 4.115a, the evidence shows the 
veteran's predominant urinary dysfunction is a voiding 
dysfunction.  Voiding dysfunction is further classified as 
involving urine leakage, urinary frequency, or obstructive 
voiding.  Voiding dysfunction involving urine leakage is 
rated 20 percent when requiring the wearing of absorbent 
materials which must be changed less than twice a day; and 
such is rated 40 percent when requiring the wearing of 
absorbent materials which must be changed from two to four 
times per day.  Voiding dysfunction involving urinary 
frequency is rated 10 percent when there is a daytime voiding 
interval between two and three hours, or awakening to void 
two times per night; a 20 percent rating is assigned when 
there is a daytime voiding interval between one and two 
hours, or awakening to void three to four times per night; 
and a 40 percent rating is assigned when there is a daytime 
voiding interval of less than one hour, or awakening to void 
five or more times per night.  Voiding dysfunction involving 
obstructed voiding is rated 10 percent when there is marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with one or more of other listed 
symptoms; a 30 percent rating is assigned when there is 
urinary retention requiring intermittent or continuous 
catheterization.  Id.

Nothing in the record suggests that the veteran has any 
significant obstructed voiding or urine leakage.  He does 
have voiding dysfunction involving urinary frequency.  He 
testified at the December 1997 hearing that he awoke 2-3 
times a night to void, and at the last VA genitourinary 
examination in July 1999, he said he awoke 3 times a night 
and had to void every 1-2 hours.  Giving the veteran the 
benefit-of-the-doubt (38 U.S.C.A. § 5107(b)), the Board finds 
that his residuals of prostate cancer are now predominantly 
manifested by a voiding dysfunction with urinary frequency of 
3 times per night and some daytime frequency, and this 
supports a higher rating of 20 percent under the cited rating 
criteria.  There is no credible evidence of even greater 
urinary dysfunction as required for a rating higher than 20 
percent.

The Board also notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective.  However, the evidence does not show the 
veteran's service-connected residuals of prostate cancer have 
significantly varied in severity since the effective date of 
service connection, and staged ratings therefore are not in 
order.  Fenderson v. West, 12 Vet.App. 119 (1999).

In sum, a higher rating of 20 percent is warranted for 
residuals of prostate cancer.







ORDER

A higher rating of 20 percent for residuals of prostate 
cancer is granted.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

